            Case 1:19-cv-11807-VEC Document 9 Filed 03/10/20 Page 1 of 2
                                                                                 Seyfarth Shaw LLP
                                                                                  620 Eighth Avenue
                                                                           New York, New York 10018




MEMO ENDORSED
                                          USDC SDNY                                 T (212) 218-5500
                                                                                    F (212) 218-5526
                                          DOCUMENT
                                          ELECTRONICALLY FILED                   jegan@seyfarth.com
                                          DOC #:                                    T (212) 218-5291
                                          DATE FILED: 3/10/2020
                                                                                   www.seyfarth.com



  March 10, 2020

  VIA ECF

  Hon. Valerie E. Caproni
  United States District Judge
  United States District Court for the Southern District of New York
  40 Foley Square, Courtroom 443
  New York, NY 10007

  Re:    Mendez v. JA Apparel Corp.,
         Civil Action No.: 1:19-cv-11807-VEC (S.D.N.Y.)

  Dear Judge Caproni:

         This Firm represents Defendant JA Apparel Corp. (“Defendant”) in the above-
  referenced matter. We have conferred with Plaintiff’s counsel and write, with Plaintiff’s
  concurrence, to jointly request a stay of this action until August 9, 2020.

        By way of background, the Court stayed Defendant’s time to respond to the
  Complaint until the date of the Initial Pretrial Conference which is April 24, 2020. If the
  Court does not stay this matter, Defendant will file a motion to dismiss by this date.

          The parties respectfully request that this action be stayed to allow for the
  resolution of motions to dismiss in similar matters arising out of gift cards that do not
  include Braille, which are currently pending before the Court and other judges in this
  District and the Eastern District of New York. The stay would allow the parties to have
  the benefit of the Court’s analysis of the issues in other matters which will inform their
  assessment of the pending case. It will also conserve resources of both the parties and
  the Court. Similar stays were recently granted on the same grounds by this Court in
  Calcano v. Drybar Holdings LLC, Case No. 1:19-cv-11389-VEC (S.D.N.Y.) (ECF No.
  10), by Judge Abrams in Delacruz v. Five Below, Inc., Case No. 1:19-cv-10294-RA
  (S.D.N.Y.) (ECF No. 16), Matzura v. New Balance Athletics, Inc., Case No. 1:19-cv-
  11344-RA (S.D.N.Y.) (ECF No. 18), and Mendez v. The Men's Wearhouse, Inc., 1:19-
  cv-11765-RA (S.D.N.Y.) (ECF No. 15), by Judge Woods in Calcano v. Domino’s Pizza,
  Inc., Case No. 1:19-cv-09823-GHW (S.D.N.Y.) (ECF No. 24) and Delacruz v. Jamba
  Juice, Case No. 1:19-cv-10321-GHW (S.D.N.Y.) (ECF No. 20), by Judge Failla in
  Calcano v. Guess, Inc., Case No. 1:19-cv-10441-KPF (S.D.N.Y.) (ECF No. 18), by
  Judge Ramos in Dominguez v. Marshalls of MA, Inc., Case No. 1:19-cv-10626
  (S.D.N.Y.) (ECF No. 20), and by Judge Daniels in Delacruz v. Converse Inc., Case No.
              Case 1:19-cv-11807-VEC Document 9 Filed 03/10/20 Page 2 of 2
                                                                     Hon. Valerie E. Caproni
                                                                            March 10, 2020
                                                                                     Page 2


1:19-cv-10293-GBD (S.D.N.Y.) (ECF No. 20.) The orders are enclosed for the Court’s
convenience.

      We thank the Court for its time and attention to this matter, and for its
consideration of this application.



Respectfully submitted,                        Application GRANTED. This case is STAYED until
                                               August 10, 2020 to permit the resolution of motions to
SEYFARTH SHAW LLP                              dismiss in similar matters currently pending before the
                                               Court and elsewhere in this district. The initial pretrial
                                               conference scheduled for April 24, 2020 is adjourned
/s/ John W. Egan
                                               sine die. The parties are directed to submit a joint status
                                               letter to the Court no later than July 30, 2020. In
John W. Egan                                   addition, no later than five days after the issuance of any
                                               opinion in this district relevant to the claims asserted in
Enclosures                                     this case, the parties are directed to submit a joint letter
                                               addressing the impact of the decision on this case and
cc: All counsel of record (via ECF)            the continued need for a stay.
                                              SO ORDERED.



                                                                                   3/10/2020
                                              HON. VALERIE CAPRONI
                                              UNITED STATES DISTRICT JUDGE




62336343v.1
